Title: To Thomas Jefferson from J. P. G. Muhlenberg, 22 June 1803
From: Muhlenberg, J. P. G.
To: Jefferson, Thomas


          
            Philadelphia June 22d. 1803—
          
          The enclosed Letter, which I have the Honor to transmit To The President, was under cover directed to me, with the request that I should forward it—The Letters which The President was pleasd to direct to my care, and which were to be forwarded to different ports in Europe have been sent on, by what I deemd safe conveyances.
          I have the Honor to be with perfect Respect Sir Your Most Obedt Servt.
          
            P Muhlenberg
          
        